Citation Nr: 1816011	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In January 2018, the Veteran indicated that his hearing loss had worsened since the January 2016 VA examination.  As such, the a new examination should be scheduled to determine the current severity of his left ear hearing loss.  

Next, the Board's December 2015 remand requested that an orthopedic specialist or other medical doctor conduct the examination and offer an opinion.  Unfortunately, this was not undertaken.  Further, while an opinion was offered as to the etiology of the back disorder, the rationale was not sufficient.  Therefore, another examination should be scheduled. 






Finally, the Board notes that the Veteran's VA treatment records dated in December 2015 reflect a diagnosis of fibromyalgia seemingly associated with the Veteran's back pain.  Should the additional development efforts undertaken on remand show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the AOJ should consider service connection for the Veteran's claimed back disability on that basis, to include whether a VA opinion is necessary in this regard. 

A review of the record reflects that the most recent VA treatment records in the claims file are dated in January 2016.  As such, VA treatment records dating from January 2016 to the present should also be obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, VA treatment records reflect that the Veteran is in receipt of Social Security Administration (SSA) disability benefits but it is unclear why.  As such, an attempt should be made to associate those records with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records dating from January 2016 to the present.

2.  Obtain and associate with the claims file the SSA disability benefits decision, to include the medical records on which that decision was based.  

The AOJ should document all attempts to obtain these records.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records, and all proper action must be taken in this regard.

3.  Schedule the Veteran for an examination to determine the current severity of his service-connected left ear hearing loss.  All necessary tests should be performed and the results reported.  The examiner is asked to specifically comment on any functional impairment resulting from the left ear hearing loss, to include interference with employment.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

4.  Schedule the Veteran for an examination by a medical doctor orthopedic specialist or other appropriate medical doctor to determine the nature, onset, and likely etiology of the currently-diagnosed low back disability (lumbosacral strain).

The claims file and a copy of this decision should be made available to the examiner, who should review both in conjunction with this examination. 

The examiner is to elicit from the Veteran a history of relevant low back symptoms during and since service.  All indicated examination and diagnostic testing should be conducted.  

After review of the evidence on file, and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not that the currently-diagnosed lumbosacral strain either had its onset in service, or was caused by an injury or disease in service.  The examiner is also asked to address whether back pain is related to the suggestion of fibromyalgia in the record.

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.

5.  After the development of the case has been completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

